Nebraska Advance Sheets
	                              STATE v. CASTERLINE	985
	                                Cite as 290 Neb. 985

                    State of Nebraska, appellee, v.
                   Shelley L. Casterline, appellant.
                                   ___ N.W.2d ___

                        Filed May 22, 2015.     No. S-14-911.

 1.	 Judgments: Appeal and Error. When dispositive issues on appeal present ques-
     tions of law, an appellate court has an obligation to reach an independent conclu-
     sion irrespective of the decision of the court below.
 2.	 Statutes: Appeal and Error. Statutory interpretation is a question of law that an
     appellate court resolves independently of the trial court.
 3.	 Statutes: Judicial Construction: Legislature: Presumptions: Intent. When an
     appellate court judicially construes a statute and that construction fails to evoke
     an amendment, it is presumed that the Legislature has acquiesced in the court’s
     determination of the Legislature’s intent.

   Appeal from the District Court for Webster County: Stephen
R. Illingworth, Judge. Affirmed.
  James R. Mowbray and Jeffery A. Pickens, of Nebraska
Commission on Public Advocacy, for appellant.
   Douglas J. Peterson, Attorney General, and George R. Love
for appellee.
  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
Miller-Lerman, and Cassel, JJ.
    Heavican, C.J.
                     INTRODUCTION
  The defendant, Shelley L. Casterline, pled guilty to sec-
ond degree murder and was sentenced to a term of life-to-life
imprisonment. Casterline appeals. We affirm.
                 FACTUAL BACKGROUND
   On November 14, 2013, Casterline was charged with first
degree murder, use of a weapon to commit a felony, and
burglary in connection with the death of Virginia Barone.
Pursuant to a plea bargain, on April 22, 2014, Casterline
pled guilty to second degree murder, a Class IB felony. On
September 30, Casterline was sentenced to “not less than life
and not more than life imprisonment,” with credit for 353
days’ time served.
    Nebraska Advance Sheets
986	290 NEBRASKA REPORTS



                   ASSIGNMENT OF ERROR
   On appeal, Casterline assigns, restated and consolidated, that
the district court erred in sentencing her to a term of life-to-life
imprisonment.
                  STANDARD OF REVIEW
   [1] When dispositive issues on appeal present questions
of law, an appellate court has an obligation to reach an
independent conclusion irrespective of the decision of the
court below.1
   [2] Statutory interpretation is a question of law that an
appellate court resolves independently of the trial court.2
                           ANALYSIS
   Casterline’s argument on appeal is that the district court
erred in sentencing her to a life-to-life term of imprisonment.
Casterline advances two primary arguments in support of this:
(1) that Neb. Rev. Stat § 29-2204 (Cum. Supp. 2014) requires
a minimum limit of “any term of years” and that a term of life
imprisonment does not qualify and (2) that her sentence vio-
lates Neb. Rev. Stat. §§ 28-105 (Cum. Supp. 2014), 28-304(2)
(Reissue 2008), and § 29-2204.
   Section 29-2204 provides in relevant part:
         (1) Except when a term of life imprisonment is required
      by law, in imposing an indeterminate sentence upon an
      offender the court shall:
         ....
         [(a)](ii) Beginning July 1, 1998:
         (A) Fix the minimum and maximum limits of the sen-
      tence to be served within the limits provided by law for
      any class of felony other than a Class IV felony, except
      that when a maximum limit of life is imposed by the
      court for a Class IB felony, the minimum limit may be
      any term of years not less than the statutory mandatory
      minimum. If the criminal offense is a Class IV felony, the
      court shall fix the minimum and maximum limits of the

 1	
      State v. Watt, 285 Neb. 647, 832 N.W.2d 459 (2013).
 2	
      State v. Ramirez, 285 Neb. 203, 825 N.W.2d 801 (2013).
                     Nebraska Advance Sheets
	                       STATE v. CASTERLINE	987
	                         Cite as 290 Neb. 985

      sentence, but the minimum limit fixed by the court shall
      not be less than the minimum provided by law nor more
      than one-third of the maximum term and the maximum
      limit shall not be greater than the maximum provided by
      law; or
         (B) Impose a definite term of years, in which event the
      maximum term of the sentence shall be the term imposed
      by the court and the minimum term shall be the minimum
      sentence provided by law;
         (b) Advise the offender on the record the time the
      offender will serve on his or her minimum term before
      attaining parole eligibility assuming that no good time for
      which the offender will be eligible is lost; and
         (c) Advise the offender on the record the time the
      offender will serve on his or her maximum term before
      attaining mandatory release assuming that no good time
      for which the offender will be eligible is lost.
         If any discrepancy exists between the statement of
      the minimum limit of the sentence and the statement of
      parole eligibility or between the statement of the maxi-
      mum limit of the sentence and the statement of manda-
      tory release, the statements of the minimum limit and
      the maximum limit shall control the calculation of the
      offender’s term. If the court imposes more than one sen-
      tence upon an offender or imposes a sentence upon an
      offender who is at that time serving another sentence, the
      court shall state whether the sentences are to be concur-
      rent or consecutive.
   Section 28-304(2) classifies the crime of second degree
murder as a Class IB felony. And § 28-105 sets forth the
minimum and maximum sentences for all classes of felonies,
including a Class IB felony. A Class IB felony is subject to
imprisonment for 20 years to life.3
   We have addressed, and rejected, on several occasions
Casterline’s general contention regarding the permissibility
of life-to-life sentences for second degree murder. In State v.

 3	
      § 28-105(1).
    Nebraska Advance Sheets
988	290 NEBRASKA REPORTS



Marrs,4 we held that “[a]lthough § 29-2204(1)(a)(ii) permits a
sentencing judge imposing a maximum term of life imprison-
ment for a Class IB felony to impose a minimum term of years
not less than the statutory mandatory minimum, it does not
require the judge to do so.” We accordingly held that a life-
to-life sentence was permissible.5 We affirmed this holding in
State v. Moore6 and State v. Abdulkadir.7
   [3] In fact, Casterline acknowledges that this is the current
state of the law, and instead seeks to have these cases over-
turned. Casterline argues that this line of cases is based upon
our decision in State v. Schnabel8 and its incorrect interpretation
of § 29-2204. Casterline also argues both that the Legislature
made a mistake when it amended § 29-2204 and that this court
need not be bound by the doctrine of legislative acquiescence,
because it is a fiction. That doctrine generally holds that “when
an appellate court judicially construes a statute and that con-
struction fails to evoke an amendment, it is presumed that the
Legislature has acquiesced in the court’s determination of the
Legislature’s intent.”9
   In Schnabel, we held that “[w]hen a flat sentence of ‘life
imprisonment’ is imposed and no minimum sentence is stated,
by operation of law, the minimum sentence is the minimum
imposed by law under the statute.”10 But Casterline argues that
the statute we relied upon in Schnabel, § 29-2204(1)(a)(ii)(B),
applies only where a court imposes a sentence of a “definite
term of years” and that life imprisonment, while a flat sen-
tence, is not a term of years. Rather, Casterline contends,
we should have relied upon § 29-2204(a)(ii)(A), found the

 4	
      State v. Marrs, 272 Neb. 573, 578, 723 N.W.2d 499, 504 (2006).
 5	
      Id.
 6	
      State v. Moore, 277 Neb. 111, 759 N.W.2d 698 (2009).
 7	
      State v. Abdulkadir, 286 Neb. 417, 837 N.W.2d 510 (2013).
 8	
      State v. Schnabel, 260 Neb. 618, 618 N.W.2d 699 (2000).
 9	
      Wetovick v. County of Nance, 279 Neb. 773, 790-91, 782 N.W.2d 298, 313
      (2010).
10	
      Schnabel, supra note 8, 260 Neb. at 622, 618 N.W.2d at 702.
                         Nebraska Advance Sheets
	                           STATE v. CASTERLINE	989
	                             Cite as 290 Neb. 985

defendant’s sentence in Schnabel lacking, and remanded the
cause for resentencing.
   We decline to overrule our decision in Schnabel. Casterline’s
ultimate contention is based upon the conclusion that a term
of life imprisonment is not a term of years. But we effectively
found that it was in Marrs, Moore, and Abdulkadir, and we
will not now revisit this conclusion.
   Even assuming that a life sentence is not a term of years,
Casterline’s conclusion would lead to a strained reading of
§ 29-2204(1)(a)(ii)(B); where a flat term of years was given,
that subsection would require that the statutory minimum was
the minimum term of the sentence. But where a flat term of
life imprisonment was given, that sentence would be invalid
and require resentencing. This would be the result, despite
the fact that life imprisonment is a permissible sentence for a
Class IB felony.11
   We reject Casterline’s arguments that the Legislature made
a mistake in amending § 29-2004. And it is not the place of
this court to rewrite legislation, if indeed any mistakes were
made with respect to § 29-2204. Nor will we ignore the doc-
trine of legislative acquiescence, as counsel urges us to do.
Counsel indicated at oral arguments that mistakes were made
in the 1993 amendments to § 29-2204; but that section has
been amended seven times since 1993. Since this court decided
Schnabel in 2000, the Legislature has amended § 29-2004
three times. This suggests that the Legislature has had ample
opportunity to fix any “mistakes” that may have been made
and, further, that the Legislature has had time to correct any
misinterpretation of § 29-2204 made by this court.
   We also reject Casterline’s assertion that her life-to-life
sentence was impermissible as a violation of §§ 28-105 and
28-304. Section 28-304 classifies second degree murder as a
Class IB felony, while first degree murder is either a Class I
or a Class IA felony. And § 28-105 states that the sentence
for a Class I felony is death, a Class IA felony is life impris-
onment, and a Class IB felony is a minimum of 20 years’

11	
      See § 28-105(1).
    Nebraska Advance Sheets
990	290 NEBRASKA REPORTS



imprisonment and a maximum sentence of life imprison-
ment. Casterline’s argument is that she was convicted of a
Class IB felony, but that her life-to-life sentence is an effec-
tive life sentence without parole and thus punishes her for a
Class IA felony.
   In Moore, we rejected the defendant’s argument that
§ 28-105 prevented a life-to-life sentence for a Class IB felony.
But Casterline additionally relies on State v. Castaneda12 for
the proposition that a life-to-life sentence in Nebraska is effec-
tively a sentence of life imprisonment without parole.
   This is not what we held in Castaneda. Our decision in
Castaneda was premised on the question of whether our sen-
tencing schemes provided the “meaningful” opportunity for
parole within the meaning of Miller v. Alabama.13 Miller dealt
with the propriety of sentencing a juvenile offender to life
imprisonment. We did not hold that a life-to-life sentence was
equivalent to a sentence of life without parole, but instead
we held, in part, that a life-to-life sentence did not provide
juveniles a meaningful opportunity for parole for purposes
of Miller.
   Our case law clearly holds that a life-to-life sentence is per-
missible. That case law supports the conclusion that contrary to
Casterline’s arguments on appeal, a term of life imprisonment
is a term of years within the meaning of the statute. There is no
merit to Casterline’s assignment of error on appeal.

                          CONCLUSION
      The sentence of the district court is affirmed.
                                                            Affirmed.

12	
      State v. Castaneda, 287 Neb. 289, 842 N.W.2d 740 (2014).
13	
      Miller v. Alabama, ___ U.S. ___, 132 S. Ct. 2455, 183 L. Ed. 2d 407
      (2012).